oO ON DO oO F W DS =

NO NO NO N ie) NO No NO NO — = a a a — a a a a
© | ao an _ WwW NO _ oO oO Cc | Oo on k WwW NO = Oo

 

 

Mconecon W. scom - i L = eS

United States Attorney

MICHAEL W. REDDING AUG 01 2019

Assistant United States Attorney

501 I Street, Suite 10-100 CLERK, U.8. DIBTRICT COURT

Sacramento, CA 95814 EASTERN DISTRICT OF ¢,
Telephone: (916) 554-2700 | BY ey CALIFORNIA
Facsimile: (916) 554-2900
Attorneys for Plaintiff
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASENO. 21 9- CR~ 0127 TIN f
Plaintiff, 18 U.S.C. § 922(g)(1) — Felon in Possession of a
Firearm; 18 U.S.C. § 924(d)(1) and 28 U.S.C. §
Vv. 2461(c) — Criminal Forfeiture

WILLIAM MICHAEL NITSCHKE,

| Defendant.

 

 

INDICTMENT

The Grand Jury charges: TH A T

WILLIAM MICHAEL NITSCHKE,
defendant herein, on or about February 22, 2019, in the County of Solano, State and Eastern District of

California, knowing that he had been convicted of a crime punishable by a term of imprisonment
exceeding one year, that is: |
(1) Assault with Force Likely to Result in Great Bodily Injury, in violation of California Penal
Code section 245(a)(1), on or about March 14, 1996, in Solano County, California;
(2) False Impersonation, in violation of California Penal Code Section 529(a), on or about June
16, 1998, in Solano County, California;
(3) Criminal Threats, in violation of California Penal Code section 422, on or about May 1, 2001,
in Solano County, California; and

(4) Possession of Stolen Property, in violation of California Penal Code section 496(a), on or about

INDICTMENT

 

 

 
 

o ON DO oO BF WO ND

MD MN MH NH DY NYDN @ @ a _o
eA o oF ORAS SPN SARHONZAS

—_

 

 

April 6, 2010, in Solano County, California, did knowingly possess a firearm, specifically, a Smith |
and Wesson 9mm handgun with serial number A179282, in and affecting commerce, in that said
firéarm had previously been transported in interstate and foreign commerce, in violation of Title

18, United States Code, Section 922(g)(1).
FORFEITURE ALLEGATION: [18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c) — Criminal Forfeiture]

1. Upon conviction of the offense alleged in this Indictment, defendant WILLIAM
MICHAEL NITSCHKE shall forfeit to the United States pursuant to Title 18, United States Code, Section
924(d)(1) and Title 28, United States Code, Section 2461(c), any firearms and ammunition involved in- or
used in the knowing commission of the offense.

2. If any property subject to forfeiture, as a result of the offense alleged in this Indictment,
for which defendant is convicted:

a.  ° cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided without
difficulty; | .

it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p), as
incorporated by Title 28, United States Code, Section 2461(c), to seek forfeiture of any other property of

defendant, up to the value of the property subject to forfeiture.
A TRUE BILL.

[s{ Signature on file w/AUSA
FOREPERSON

 

McGREGOR W. SCOTT
United States Attorney

 

INDICTMENT

 

 

 
 

UNITED STATES DISTRICT COURT
Eastern District of California
Criminal Division

THE UNITED STATES OF AMERICA

vs.

WILLIAM MICHAEL NITSCHKE

 

INDICTMENT

VIOLATION(S): 18 U.S.C. § 922(g)(1) Felon in Possession of a Firearm; 18 U.S.C. § 924(d)(1) and 28 U.S.C.
§ 2461(c) — Criminal Forfeiture .

 

A true bill,

/s/ Signature on file W/AUSA

 

 

GPO 863 525

 

 
United States v. William Michael Nitschke —
Penalties for Indictment .

 

Defendants

COUNT 1: ALL DEFENDANTS

VIOLATION: 18 U.S.C. § 922(G)(1) FELON IN POSSESSION OF A FIREARM -
PENALTIES: | Not more than 120 months, |

Not more than $250,000 fine or both |
A three-year term of Supervised Release

_ SPECIAL ASSESSMENT: $100 (mandatory on each count)

FORFEITURE ALLEGATION: all Defendants

VIOLATION: 18 U.S.C. § 924(d)(1) and 28 U.S.C. § 2461(c) - Criminal Forfeiture

PENALTIES: As stated in the charging document

 

 
